Per Curiam,
The substance of the contention between the parties in this *639case was whether Molton Nonnemacher was of unsound mind when the marriage ceremony was performed between him and the defendant on Oct. 25, 1891. The learned court below carefully explained to the jury the question in dispute, and instructed them that if, at the time the marriage was contracted, he was of unsound mind, so that he did not understand the nature and obligation of the contract, they should find for the plaintiffs, and if they should find that at the time of the marriage he was of sound mind, and did understand the nature and obligation of the contract, they should find for the defendant. The learned court was certainly right in directing the inquiry as to the very time of the marriage, as the. validity of the contract depended upon the mental condition of the party at that very time. The court fairly and fully explained that evidence was competent as to his condition both before and after the marriage, and that such testimony should be considered by the jury in .determining his condition at the time of the marriage. A very large amount of testimony was admitted on both sides of the question and it was all referred to the jury. We do not think that the charge is obnoxious to the criticism that it was unfair to the plaintiffs, or presented the testimony for the defendant more fully than that of the plaintiffs. On the contrary the charge seems to us particularly free from all partiality or bias. The question was one of pure fact, and the jury after considering it returned a verdict in favor of the defendant. There was ample testimony to justify the verdict, and considering all the circumstances of the case it is difficult to believe there ever could be any other.
We think the answers to the defendant’s points were entirely correct, and also the rulings upon offers of testimony.
As to the burden of proof it was clearly upon the plaintiffs. There was no'proof of such a confirmed condition of lunacy or idiocy as to change the burden of proofs from the plaintiffs to the defendant. Upon the whole case we see no error in the record. The jury having found in favor of the defendant upon the main question, the answers by the jury to the third and fourth questions submitted to them by the court became entirely immaterial, and there was no occasion to take a verdict as to them.
Judgment affirmed.